Case 2:19-cv-00505-MCA-LDW Document 100 Filed 10/08/20 Page 1 of 2 PageID: 674




                                                      October 8, 2020


 VIA ECF

 Honorable Leda Dunn Wettre
 Martin Luther King Building & U.S. Courthouse
 50 Walnut Street
 Newark, NJ 07102

        Re:     U.S. Securities and Exchange Commission v. Ieremenko, et al.
                Case No. 19-cv-00505 (MCA)(LDW)

 Dear Judge Wettre,

         We write to make the Court aware that plaintiff Securities and Exchange Commission
 (“SEC”) and Defendants Ivan Olefir and Capyield Systems, Ltd. have reached an agreement in
 principle regarding settlement. The parties respectfully request (i) that the settlement conference
 currently scheduled for October 14, 2020, be taken off the Court’s calendar, (ii) that the Court
 terminate the October 9, 2020 deadline for confidential mediation statements, and (iii) that the
 discovery deadlines in this case be suspended pending finalization of the settlements between the
 SEC and all remaining defendants.1 Any settlement must be reviewed and approved by the SEC’s
 five Commissioners, a process that typically takes several weeks, before a consent and proposed final
 judgment can be submitted to the Court. Counsel for the SEC have initiated the review and
 approval process, and if and when the recommended settlements have been approved by the
 Commission, the parties will submit the settlement papers to the Court as expeditiously as possible.


                                                       Respectfully submitted,


                                                       /s/ Olivia S. Choe
                                                       Olivia S. Choe
                                                       Counsel for Plaintiff

 1 By letter dated October 7, 2020, the SEC and Defendant Sungjin Cho and Relief Defendant
 Kyungja Cho advised the Court that they have also reached an agreement in principle regarding
 settlement. ECF No. 99.
Case 2:19-cv-00505-MCA-LDW Document 100 Filed 10/08/20 Page 2 of 2 PageID: 675




                                          /s/ Sean Prosser
                                          Sean Prosser
                                          Counsel for Defendant Sungjin Cho and
                                          Relief Defendant Kyungja Cho


                                          /s/ Marc Litt
                                          Marc Litt
                                          Counsel for Defendants Ivan Olefir and
                                          Capyield Systems, Ltd.



 cc:   Counsel of record (via ECF)




                                      2
